Citation Nr: 1235891	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  09-03 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for polyneuropathy, to include as due to asbestos exposure.  

2.  Entitlement to service connection for hypertension, to include as due to polyneuropathy.  

3.  Entitlement to service connection for fungus of the toes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to November 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in January 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, denying the Veteran's claims for service connection for polyneuropathy, hypertension, and fungus of the toes.  Due to the subsequent relocation of the Veteran, this appeal was certified for the Board's review by the RO in St. Louis, Missouri.  

During the course of the instant appeal, the Veteran requested a hearing before the Board.  That request was withdrawn by the Veteran in a signed statement, dated in August 2012.  No other request for a hearing remains pending.  

This appeal is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required on his part.  


REMAND

Separate theories in support of a claim for a particular disability are to be adjudicated under one claim.  See Robinson v. Peake, 21 Vet. App. 545, 550-51 (2008).  "[A]lthough there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim."  Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006); see also Bingham v. Principi, 18 Vet. App. 470, 474 (2004) (distinguishing between a "claim" and a "theory" by stating that "direct and presumptive service connection are, by definition, two means (i.e., two theories) by which to reach the same end, namely service connection") aff'd 421 F.3d 1346, 1349 (Fed. Cir. 2005) ("[W]e similarly cannot recognize an exception [to the rule of finality] based on a purported legal error committed by the Board based on its failure to consider all possible theories that may support a claim.").

The Veteran by this appeal seeks service connection for polyneuropathy, diagnosed as chronic inflammatory demyelinating polyneuropathy (CIDP).  Prior to August 2012, his primary allegation was that his inservice exposure to asbestos while performing duties in the boiler room of a Navy ship led to the onset of his CIDP.  To date, his appeal has been developed and adjudicated by the RO only on the basis of its direct incurrence in service.  The Veteran through his representative in August 2012, however, expanded his claim for service connection for polyneuropathy by alleging that such disorder was secondary to his service-connected chronic obstructive pulmonary disease (COPD).  Remand is required for initial development and adjudication of the Veteran's expanded claim.  

In support of his claim for service connection for polyneuropathy, the Veteran submits a medical opinion from a private treating neurologist, A. Peltier, M.D., indicating that his CIDP was more likely than not due to his asbestos exposure.  He also submits medical articles tending to show some correlation between asbestos exposure and the onset of auto-immune disorders, such as CIDP.  Chief among the evidence contraindicating entitlement is the report of a VA medical opinion in August 2011 indicating that a search of the Pub Med database identified no studies linking asbestos exposure and CIDP and that contact was established with Dr. Peltier, in addition to the head of the Neuromuscular Medicine at Vanderbilt University and a separate specialist in peripheral nerve diseases, none of whom knew of any medical data or publications relevant to the question of causation between asbestos exposure and CIDP.  Given that this case must be remanded to address the question of secondary service connection, it is advisable to afford the Veteran the opportunity to permit Dr. Peltier to offer a rationale for her conclusion that asbestos to which he was exposed in service led directly to his CIDP.  

As to all of the issues on appeal, service treatment records appear to be incomplete.  There is of record but a single page of a pre-induction medical examination in May 1969, along with a two-page report of medical history, and despite a full four years of active service, essentially only three pages of clinical notes, with there being no report of a medical examination at service separation.  On the basis of the foregoing, further efforts are found to be in order to ensure that a complete set of service treatment records are obtained for review.  

Regarding his toe fungus, the Veteran points out that his toe fungus first appeared while he was on active duty and that it continued to be present in the years following his discharge from service, although not diagnosed until years later.  While the Veteran reports that he did not seek or receive inservice medical assistance for his toe fungus, service treatment records nonetheless indicate that a spreading skin rash affecting his chest, abdomen, and arms, diagnosed as tinea versicolor, was noted and treated in service in April and May 1970 and again in March 1971.  To date, no VA skin examination has been afforded and in light of the facts of this case, a VA medical examination and nexus opinion are found to be advisable.  

Notice is also taken that the statement of the case of January 2009, pertaining exclusively to the three appellate issues, references a VA medical examination that was reported as having been accomplished on October 24, 2008.  Review of the record fails to identify any report of a VA medical examination on that date.  Remand to obtain the report of that VA medical examination for inclusion in the Veteran's claims folder or, in the event that the reference to the VA examination of October 24, 2008, was in error, correction of the record, is necessary.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain for inclusion in the Veteran's VA claims folder a complete set of service treatment records of the Veteran utilizing all available direct and secondary sources.  Efforts to obtain these and any other Federal records must continue until the RO or AMC determines that the records sought do not exist or that further efforts to obtain same would be futile, and, if it is so determined, then appropriate notice under 38 C.F.R. § 3.159(e) must be provided to the Veteran and he must then be afforded an opportunity to respond. 

2.  Undertake those actions necessary to comply with the VA's duties to notify and assist as to all of the issues on appeal, including but not limited to the expanded claim for service connection for polyneuropathy, secondary to service-connected COPD.  

3.  Notify the Veteran in writing of the advisability of requesting that Dr. Peltier set forth a rationale upon which her May 2009 opinion linking his inservice asbestos exposure to his CIDP or reasons was based, having her commit that rationale to writing, and submitting same into the record.  

4.  Also request in writing that the Veteran identify with specificity the names and addresses of any previously unidentified medical professional or institution who may have examined or treated him for his claimed polyneuropathy, hypertension, or toe fungus from the time of his service separation to the present.  After securing written authorization, VA should assist the Veteran in obtaining any medical examination and treatment records not already contained in the claims folder.  

5.  Obtain all pertinent VA treatment records, not already on file, for inclusion in the Veteran's VA claims folder. 

6.  Obtain for inclusion in the claims folder the report of a VA medical examination of October 24, 2008, or if no such report exists because a VA medical examination was not conducted on the aforementioned date, correct the record by noting the error in a supplemental statement of the case prepared in conjunction with this remand.  

7.  Afford the Veteran a VA neurological examination in order to ascertain more clearly the relationship of his polyneuropathy to his period of military service and his service-connected COPD.  His VA claims folder should be made available to and reviewed by the VA examiner for use in the study of this case and the prepared report of such evaluation should indicate whether the claims folder was made available and reviewed.  That examination should entail the taking of a complete medical history, as well as the conduct of a physical examination and all diagnostic studies deemed warranted by the examiner.  All applicable diagnoses should then be set forth. 

As well, the VA examiner is asked to offer an opinion with full supporting rationale as to each of the following: 

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's polyneuropathy or CIDP originated during his period of service from June 1969 to November 1973 or is otherwise attributable thereto?  In this regard, the Veteran's inservice exposure to asbestos is to be conceded by the VA examiner.  

b)  Is there a showing of any organic disease of the nervous system during the one-year period immediately after service, and, if so, how was it manifested and to what degree? 

c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's polyneuropathy or CIDP was caused or aggravated by his service-connected COPD?  

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a given proposition.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

The VA examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

8.  Afford the Veteran a VA skin examination to determine the relationship, if any, between inservice skin problems affecting the Veteran's toes and current disability involving toe fungus.  His VA claims folder should be made available to and reviewed by the VA examiner for use in the study of this case and the prepared report of such evaluation should indicate whether the claims folder was made available and reviewed.  That examination should entail the taking of a complete medical history, as well as the conduct of a physical examination and all diagnostic studies deemed warranted by the examiner.  All applicable diagnoses should then be set forth. 

As well, the VA examiner is asked to offer an opinion with full supporting rationale as to the following: 

Is it at least as likely as not (50 percent or greater probability) that any currently shown disability involving fungus of the Veteran's toes originated during his period of service from June 1969 to November 1973 or is otherwise attributable thereto?  

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a given proposition.  More likely and as likely support the contended relationship; less likely weighs against the claim.

9.  Lastly, adjudicate or readjudicate the issues on appeal, as applicable, and if any benefit sought is not granted to the Veteran's satisfaction, furnish him a supplemental statement of the case.  He should then be afforded a reasonable period in which to respond before the record is returned to the Board for further review.  

The Veteran need take no further action until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


